CliNe, Judge:
This is an application for review of the decision of the trial court in Nicholas Gal v. United States, Reap. Dec. 5948, covering 7 appeals to reappraisement which were consolidated for trial.
The parties entered into a stipulation before this Division agreeing, subj ect to the approval of the court, that the cases shall be remanded to the trial judge for further consideration.
In conformity with the terms of the stipulation,‘the cases are hereby remanded to the court below for a new trial. ,